IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00087-CR
 
Jerry Blancett,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 03-00002-CRF-85
 

MEMORANDUM  Opinion

 




          Jerry Blancett filed his notice of appeal more than three years
after he was convicted.  Therefore, the notice of appeal is untimely.  See Tex. R. App. P. 26.2(a).  The Clerk of
this Court notified Blancett that the appeal may be dismissed unless a response
showing grounds for continuing the appeal was filed within twenty-one days. 
Blancett has filed a response, but his response does not show any basis for
this Court to exercise jurisdiction.[1] 
Accordingly, the appeal is dismissed for want of jurisdiction.  See Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Fowler v. State,
16 S.W.3d 426, 428 (Tex. App.—Waco 2000, pet. ref’d).
                                                                             PER
CURIAM
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed
Opinion
delivered and filed May 9, 2007
Do not publish
[CR25]
 
 




[1]
          Blancett did not serve a copy of
the response on opposing counsel either.  See Tex. R. App. P. 9.5.